Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 2-9 and 11-20 are presented for examination. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 7 and 8 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 9 and 1, respectively, of prior U.S. Patent No. 10764668. This is a statutory double patenting rejection.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 3, 4, 5, 6, 9, 11, 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 1, 3, 4, 1, 5, 7, 8, respectively, of U.S. Patent No. 10764668. Although the claims at issue are not identical, they are not patentably distinct from each other because when claims in the pending application are broader than the ones in the patent, the broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims,  In re Van Ornum and Stang, 214 USPQ 761. 

Instant App
Pat ‘668
3. A headset comprising: a band; 
1. A headset comprising: a band; 

first and second circumaural earcup assemblies connected to the band, 
each earcup assembly comprising an earcup and a cushion: 
each earcup assembly comprising an earcup and a cushion; 
an adjustable sensor mount configured to be secured to at least one of the cushions; 
an adjustable sensor mount configured to be secured to at least one of the cushions 
a sensor secured to the adjustable sensor mount; 
a sensor secured to the adjustable sensor mount; 
a speaker mounted in at least one of the earcups; 
a speaker mounted in at least one of the earcups;
a microphone; and 
a microphone; and
a controller in communication with the sensor, the speaker, and the microphone, 
a controller in communication with the sensor, the speaker, and the microphone.
wherein the adjustable sensor mount comprises: a base configured for sliding engagement with the cushion; and a sensor holder secured to the base and configured to receive the sensor
and comprising a base configured for sliding engagement with the cushion and a sensor holder secured to the base and configured to receive the sensor, 

wherein the sensor holder comprises a support arm having a first end configured to translate in a first direction relative to the base, and a second end configured to receive a housing adapted to secure the sensor in the housing, wherein the second end is pivotally attached to the housing;


             Regarding the above double patenting rejections, one of ordinary skill in the art would find similar mappings between claims 2, 4, 5, 6, 9, 11, 12 of the instant application and claims 2, 3, 4, 1, 5, 7, 8, respectively, of Patent ‘668.; however, the mappings have been omitted for the sake of brevity.

s 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 3, 7, 1, 9, 14, 9 of U.S. Patent No. 10764668 in view of Chuang et al. US Publication No. 20090214060. It would have been obvious to one having ordinary skill in the art to use an elastomeric cover as in Chuang et al. in Pat ‘668 because it helps to make the headset more comfortable for the user and allows more flexible positioning. Further, a person having ordinary skill in the art at the time the invention was made would have had good reason to pursue the known finite options of where to position the sensor to obtain usable readings, therefore it would have been obvious to try positioning the sensor forward of the tragus as in Chuang et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  3, 2, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. US Publication No. 20090214060 (from IDS) in view of Bonanno US Publication No. 20120014553 (from IDS) and of Connor US Publication No. 20160317060 (from IDS).

              Referring to claim 3, Chuang et al. teaches a headset (Fig. 3) comprising: a band (Fig. 3: headset 10 with side portions 12, 13); first and second circumaural earcup assemblies connected to the band (Fig. 3: earpiece portions 22 connected to side portions 12, 13), each earcup assembly comprising an earcup and a cushion (Figs. 3, 5, 6: earpiece portions 22 contain earcup and cushion); an adjustable sensor mount configured to be secured to at least one of the cushions; a sensor secured to the adjustable sensor mount (Figs. 5, 6: sensor 15 secured to cushion; para 0014: “sensor 15 is supported with a flexible material to adapt to different users' head and ear shape and sizes, provide wearing comfort, while providing enough pressure to the ear surface to ensure proper contact. In some embodiments, each sensor includes a spring-loaded mechanism that acts as the flexible support material. In some embodiments, other types of flexible materials, such as a rubber sleeve with metallic spine as shown in FIG. 5, are utilized”; para 0016: “In some embodiments, one or more of the EEG sensors are provided on the padded portion of the earpiece portion 22, and/or one or more of the EEG sensors are provided in the inner section of the earpiece portion 22 as shown”); a speaker mounted in at least one of the earcups (para 0014: “earpiece/speaker portion 22”), wherein the adjustable sensor mount comprises: a base configured for engagement with the cushion; and a sensor holder secured to the base and configured to receive the sensor (Fig. 5: sensor 15; para 0014: “sensor 15 is supported with a flexible material to adapt to different users' head and ear shape and sizes, provide wearing comfort, while providing enough pressure to the ear surface to ensure proper contact. In some embodiments, each sensor includes a spring-loaded mechanism that acts as the flexible support material. In some embodiments, other types of flexible materials, such as a rubber sleeve with metallic spine as shown in FIG. 5, are utilized”; para 0016: “In some embodiments, one or more of the EEG sensors are provided on the padded portion of the earpiece portion 22, and/or one or more of the EEG sensors are provided in the inner section of the earpiece portion 22 as shown”).
              However, Chuang et al. does not teach a microphone, but Bonanno teaches a microphone; and a controller in communication with the sensor, the speaker, and the microphone (Fig. 3A: signal processing sections in communication with microphone and speakers). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a microphone, as taught in Bonanno, in the headset of Chuang et al. because it allows for two-way communication with the user.
               Although Chuang et al. teaches the sensor may be provided on the cushion (para 0016), Chuang et al. and Bonanno do not teach that the base is slidable with the cushion per se, but Connor teaches the adjustable sensor mount comprises: a base configured for sliding engagement with the cushion (Figs. 60, 61: sensor band for engagement with arm/wrist (akin to claimed cushion); para 
              Referring to claim 2, Bonanno teaches the controller is programmed to automatically unmute the microphone in response to signals from the sensor indicative of a user talking, and mute the microphone otherwise (para 0056). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to control muting of the microphone, as taught by Bonanno, in the headset of Chuang et al., Bonanno, and Connor because it “eliminates unwanted noise from the microphone signal”.
              Referring to claim 11, Connor teaches the base of the adjustable sensor mount comprises a C- shaped base adapted to secure the adjustable sensor mount to the cushion (Figs. 60, 61: band is a c-shaped to secure the band to arm/wrist). Motivation to combine is the same as in claim 3.

Claims 4-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al., Bonanno, and Connor, as shown in claims 1 and 3 above, and further in view of Kim et al. US Publication No. 20160060926 (from IDS).

              Referring to claim 4, Chuang et al., Bonanno, and Connor do not teach the sensor holder being pivotably secured to the base, but Kim et al. teaches the sensor holder is pivotably secured to the base (Fig. 3: main body 30 pivotably secured to binding unit 10; para 0083). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a pivoting sensor holder, as taught in Kim et al., in the headset of Chuang et al., Bonanno, and Connor because it allows for more ways to reposition the sensor to get the best reading for the user.
the sensor holder is configured to slide relative to the base (Fig. 11: projection 436 of main body 430 slides in recess 426 relative to binding unit 410; para 0134). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a slidable sensor holder, as taught in Kim et al., in the headset of Chuang et al., Bonanno, and Connor because it allows for more ways to reposition the sensor to get the best reading for the user.
              Referring to claim 6, Chuang et al., Bonanno, and Connor do not teach the sensor holder translatable relative to the base per se, but Kim et al. teaches the sensor holder comprises a support arm having a first end configured to translate in a first direction relative to the base, and a second end configured to receive a housing adapted to secure the sensor in the housing (Fig. 11: projection 436 of main body 430 translates in recess 426 relative to binding unit 410 and opposite end holds sensor (see Fig. 4b: module 361); paras 0134, 0139). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a translatable sensor holder, as taught in Kim et al., in the headset of Chuang et al., Bonanno, and Connor because it allows for more ways to reposition the sensor to get the best reading for the user.
              Referring to claim 9, Chuang et al. teaches an elastomeric cover surrounding the housing (para 0014).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al., Bonanno, and Connor, as shown in claims 3 and 11 above, and further in view of Park et al. US Publication No. 20100131269 (from IDS).

              Referring to claim 12, Chuang et al., Bonanno, and Connor do not teach a noise cancelling signal in response to microphone signals, but Park et al. teaches the controller is programmed to generate a noise cancelling signal in response to signals from the microphone and to provide the noise cancelling signal to the speaker (para 0062). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to generate a noise cancelling signal, 

Claims 13-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. in view of Connor (as shown in claim 18 below) and Kim et al.

              Referring to claim 13, Chuang et al. teaches a headset sensor mount (Fig. 3: sensor 15 in headset), comprising: a base configured to engage a circumaural ear cushion (Figs. 5, 6: sensor 15 engages circumaural ear cushion; para 0016: “one or more of the EEG sensors are provided on the padded portion of the earpiece portion 22”); an arm extending from the base, the arm configured to secure a sensor thereto; and an elastomeric cover surrounding at least a portion of the arm, the cover having an opening configured to expose at least a portion of the sensor (Fig. 5: sensor 15 has arm and base and sensor exposed to skin; para 0014: “In some embodiments, other types of flexible materials, such as a rubber sleeve with metallic spine as shown in FIG. 5, are utilized”; para 0016: “the EEG sensor 15, which rests against the skin adjacent the user's ear when the headset is worn by the user”).
               Although Chuang et al. teaches the sensor may be provided on the cushion (para 0016), Chuang et al. does not teach that the base is slidable with the cushion per se, but Connor teaches a base configured to slideably engage a cushion (Figs. 60, 61: band for engagement with arm/wrist (akin to claimed cushion); para 0428: “an outer arcuate inelastic band can be attached to a person's arm by applying force to pull two ends apart to slip the member over the arm, wherein the two ends retract back towards each other when the force is removed.”; para 0168: “the device is rotated around the person's wrist or slid up or down the person's arm”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a slidable sensor mount, as taught in Connor, in the headset of Chuang et al. because it allows for more ways to reposition the sensor of Chuang et al. to get the best reading for the user.
               However, Chuang et al. and Connor do not teach an arm movable relative to the base per se, but Kim et al. teaches an arm extending from the base and moveable relative to the base (Fig. 3: . It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a movable arm, as taught in Kim et al., in the headset of Chuang et al. and Connor because it allows for more ways to reposition the sensor to get the best reading for the user. 
              Referring to claim 14, Kim et al. teaches the arm is slideable along a portion of the base (Fig. 11: projection 436 of main body 430 slides in recess 426 relative to binding unit 410; para 0134). Motivation to combine is the same as in claim 13.
              Referring to claim 15, Kim et al. teaches the arm is configured to pivot about the base (Fig. 3: main body 30 pivotably secured to binding unit 10; para 0083). Motivation to combine is the same as in claim 13. 	 
              Referring to claim 16, Connor teaches the base comprises a C-shaped resilient material (Figs. 60, 61: band is a c-shaped to secure the band to arm/wrist; para 0428). Motivation to combine is the same as in claim 13.
              Referring to claim 17, Chuang et al. teaches a sensor housing configured to receive the sensor, wherein the sensor housing is moveable relative to the arm (Figs. 3, 5: sensor 15 has housing; para 0014: “each sensor includes a spring-loaded mechanism that acts as the flexible support material”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the spring loaded mechanism of Chuang et al. in the main body housing of Kim et al. in order to adjust the sensor position relative to the main body in the headset of Chuang et al., Connor, and Kim et al., because it allows for a more comfortable positioning of the sensor on the user’s ear.
              Referring to claim 19, Chuang et al. and Connor do not teach a sensor holder slidable relative to the mount, but Kim et al. teaches the sensor mount comprises a sensor holder configured to slide relative to the sensor mount (Fig. 11: projection 436 of main body 430 slides in recess 426 relative to binding unit 410). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a slidable sensor holder, as taught in Kim et al., in the headset of Chuang et al. and Connor because it allows for more ways to reposition the sensor to get the best reading for the user.
 the sensor holder is configured to slide in a direction generally transverse to sliding of the sensor mount (Fig. 11: projection 436 of main body 430 slides in recess 426 relative to binding unit 410). Motivation to combine is the same as in claim 19. Further, one of ordinary skill in the art would know how to position the slidable sensor holder of Kim et al. on the slidable base of Connor on the ear cushion of Chuang et al. in order to orient the sliding direction of the sensor holder to be generally transverse to the sliding direction of the mount. Because positioning the sensor on a band on the cushion would make it so that the sliding direction would be generally up and down, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to orient the slidable sensor holder of Kim et al. on the slidable mount of Connor in the earcup of Chuang et al. in such a way so that the sliding direction of the sensor holder was generally transverse to the sliding direction of the mount (or side to side) because it allows for more directions of movement for placement of sensor and helps to ensure that the sensor is placed in the desired position. Further, since the sliding mechanism of Kim et al. is arched, sliding movement will both have a side to side directional movement, as well as up and down directional movement. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. in view of Connor.

              Referring to claim 18, Chuang et al. teaches a headset (Fig. 3) comprising: a band (Fig. 3: headset 10 with side portions 12, 13); a circumaural earcup assembly connected to the band and having a circumaural cushion (Figs. 3, 5, 6: circumaural earpiece portions 22 connected to side portions 12, 13 and contain earcup and cushion); and an adjustable sensor mount secured to the cushion (Figs. 5, 6: sensor 15 secured to cushion; para 0014: “sensor 15 is supported with a flexible material to adapt to different users' head and ear shape and sizes, provide wearing comfort, while providing enough pressure to the ear surface to ensure proper contact. In some embodiments, each sensor includes a spring-loaded mechanism that acts as the flexible support material. In some embodiments, other types of flexible materials, such as a rubber sleeve with metallic spine as shown in FIG. 5, are utilized”; para 0016: “In some embodiments, one or more of the EEG sensors are provided on  to position an associated sensor forward of a tragus of a user (para 0016: “In some embodiments, such as the embodiments shown in FIGS. 2, 3 and 5, the EEG sensor 15 (also referred to as an electrode) is located in the earpiece of the headset so as to allow for contact with the preaurticular skin area or helix or antihelix of the user's ear when the headset is worn by the user. In some embodiments, one or more of the EEG sensors are provided on the padded portion of the earpiece portion 22, and/or one or more of the EEG sensors are provided in the inner section of the earpiece portion 22 as shown.”).
               Although Chuang et al. teaches the sensor may be provided on the cushion (para 0016), Chuang et al. does not teach that the base is slidable with the cushion per se, but Connor teaches an adjustable sensor mount secured to the cushion and configured to slide along the cushion
 (Figs. 60, 61: band for engagement with arm/wrist (akin to claimed cushion); para 0428: “an outer arcuate inelastic band can be attached to a person's arm by applying force to pull two ends apart to slip the member over the arm, wherein the two ends retract back towards each other when the force is removed.”; para 0168: “the device is rotated around the person's wrist or slid up or down the person's arm”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a slidable sensor mount, as taught in Connor, in the headset of Chuang et al. because it allows for more ways to reposition the sensor of Chuang et al. to get the best reading for the user.


Allowable Subject Matter
Claims 7-8 objected to as being dependent upon a rejected base claim, but would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims. However, the double patenting rejection would remain.

The following is a statement of reasons for the indication of allowable subject matter:  


Regarding claim 8, Chuang et al, Bonanno, Connor, and Kim et al. teach most of the limitations of claim 8, however, they do not, alone or in combination with other prior art of record, teach the second end of the support arm is pivotally attached to the housing in combination with other recited elements in the claim. 

Conclusion
Examiner respectfully requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application. 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:

                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE A FALEY/Primary Examiner, Art Unit 2652